        Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,                     No. 2:20-CV-00966-NR
       Plaintiffs

        v.                                   Judge J. Nicholas Ranjan

KATHY BOOCKVAR, et al.,
        Defendants                           Electronically Filed Document


           BRIEF IN SUPPORT OF MOTION TO DISMISS
                  ON BEHALF OF DEFENDANT,
         NORTHAMPTON COUNTY BOARD OF ELECTIONS

      With respect to Moving Defendant’s arguments on Lack of Standing and

Jurisdiction, Venue, Failure to State Claim against Moving County, Pullman

Abstention, and Colorado River Abstention, Moving Defendant Northampton

County Board of Elections joins in and adopts in their entirety the legal

arguments set forth in the Brief in Support filed on behalf of Defendants Carbon,

Monroe, Pike, Snyder, and Wayne County Boards of Election (ECF#247); Brief in

Support filed on behalf of Armstrong, Bedford, Blair, Centre, Columbia, Dauphin,

Indiana, Mercer, Montour, Northumberland, Lackawanna, Lawrence, Venango,

and York County Boards of Election; the Brief in Support filed on behalf of

Defendants Bucks, Chester, Montgomery and Philadelphia County Boards of

Elections; and the Brief in Support filed on behalf of Defendant Kathy Boockvar,

Secretary of the Commonwealth of Pennsylvania.



                                         1
         Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 2 of 7




   I.      No Properly Pleaded Claim of Vote Devaluation

        Plaintiffs’ Complaint implies an allegation that policy determinations of the

Pennsylvania General Assembly violated their right to an equally weighted vote

because of the potential for fraud or improper action. Moving Defendant’s

citation to redistricting cases in Kirkpatrick, 394 U.S. at 530 (1969); White v.

Weiser, 412 U.S. 783, 790 (1973); Karcher v. Daggett, 462 U.S. 725, 731 (1983),

provide guidance for evaluating Plaintiffs’ claims that alleged and inadequately

specified deviations in how Pennsylvania’s sixty-seven counties conducted the

June 2 Primary Election violated the U.S. Constitution or Pennsylvania

Constitution.

        The one person one vote principle stated that "as nearly as practicable"

districts must be drawn to produce population equality, thus leading to as close

as possible an equally weighted vote. Wesberry v. Sanders, 376 U.S. at 7-8; Gray

v. Sanders, 372 U.S. 368 (1963) (standard first annunciated). This standard

applies to both state legislative districts and Congressional districts; however, it is

derived from two different origins and two slightly different standards have

emerged.

        State legislative districts have been reviewed under the Equal Protection

Clause of the Fourteenth Amendment and an overall range of ten percent is

permitted between the most and least populated districts, to accommodate state

policies. DAVID BUTLER & BRUCE CAIN, CONGRESSIONAL REDISTRICTING



                                          2
        Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 3 of 7




COMPARITIVE AND THEORETICAL PERSPECTIVES, 31 (Macmillan

Publishing Company 1992). Congressional districts are regulated under Article I,

§ 2 of the United States Constitution, which generally requires absolute equality.

Kirkpatrick, 394 U.S. at 530 (1969); White v. Weiser, 412 U.S. 783, 790 (1973);

Karcher v. Daggett, 462 U.S. 725, 731 (1983)

      As to Congressional districts, even de minimis deviations, such as an

overall range under one percent, have been sufficient to invalidate Congressional

redistricting plans. Karcher, 462 U.S. at 731. However, even in the case of

Congressional districts, some deviations are permitted if they are unavoidable or

occur despite a good faith effort to reach equality. Kirkpatrick, 394 U.S. at 530-31

(citations omitted)( the ‘as nearly as practicable standard’ requires that the State

make a good-faith effort to achieve precise mathematical equality . . . . [and]

[u]nless population variances among congressional district are shown to have

resulted despite such effort, the State must justify each variance). Kirkpatrick

stated essentially the standard "permits only the limited variances which are

unavoidable despite a good faith effort to achieve absolute equality, or for which

justification is shown." Id. at 531.

      In regard to burdens of proof, the Karcher Court held that, first, the

plaintiff has the burden of proving that deviations could have been reduced by a

good faith effort; second, if the plaintiff’s burden is met the State must prove each

deviation is necessary to achieve a legitimate goal. Karcher, 462 U.S. at 730-31.



                                          3
        Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 4 of 7




The Court noted that "[a]ny number of consistently applied legislative policies

might justify some variance, including . . . making districts compact, respecting

municipal boundaries, preserving the cores of prior districts, and avoiding

contests between incumbent Representatives." Id. at 740. Further, the showing

required to establish that a particular policy "is flexible, depending on the size of

the deviations, the importance of the State’s interests, and the consistency with

which the plan as a whole reflects those interests, and the availability of

alternatives that might substantially vindicate those interests yet approximate

population equality more closely."

      The Weiser Court also made clear there must deference to legislative

policies. In Weiser, the Court noted that when "fashioning a reapportionment

plan or . . . choosing among plans" courts should "follow the policies and

preferences of the State . . . whenever adherence to state policy does not detract

from the requirements of the Federal Constitution." Weiser, 412 U.S. at 795 n. 15.

      Notably, the entirety of the precedent regarding Congressional districts

was founded on Article I, Sec. 2. of the US Constitution. Kirkpatrick v. Preisler,

394 U.S. 526, 531, 89 S. Ct. 1225, 1229 (1969) (the command of Art. I, § 2, that

States create congressional districts which provide equal representation for equal

numbers of people permits only the limited population variances which are

unavoidable despite a good-faith effort to achieve absolute equality, or for which

justification is shown); Wesberry, 376 U.S. at 7-8 ("[r]epresentatives be chosen



                                          4
        Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 5 of 7




‘by the People of the several States’ means that as nearly as practicable one man’s

vote in a congressional election is to be worth as much as another’s"); Id. at 8-9

(Justice Black stating the unequal weighting of votes undermined "fundamental

ideas of [our] democratic government" and "cast aside the principle of a House of

Representatives elected ‘by the people”). The manner of electing a Presidential

candidate is an entirely different provision of the Constitution which is set forth

at USCS Const. Art. II, § 1, Cl 2, stating that:

      Each State shall appoint, in such Manner as the Legislature thereof
      may direct, a Number of Electors, equal to the whole Number of
      Senators and Representatives to which the State may be entitled in
      the Congress . . .

      Plaintiffs’ Amended Complaint fails to sufficiently plead a deviation among

the counties that was avoidable or in violation of the U.S. Constitution or

Pennsylvania Constitution. Although not precedential, the 3rd Circuit issued a

decision in Baldwin v. Cortes, 378 Fed. Appx. 135, 2010 U.S. App. LEXIS 9304

(3rd Circ. 2010) (Not precedential opinion under Third Circuit Internal Operating

Procedure Rule 5.7), upholding the Secretary of the Commonwealth extension of

time to file nomination papers pursuant to consent decrees which apparently

conflicted with an existing provision of the Election Code. Finding that the

Commonwealth of Pennsylvania was permitted to delegate the authority to

administer the Commonwealth’s election scheme to the Secretary of the

Commonwealth, the plaintiffs in Baldwin, supra failed to show how a deviation




                                           5
          Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 6 of 7




from the Election Code – the extension of a deadline - exceeded the Secretary’s

delegated authority.

         The Pennsylvania Election Code delegates to the county election boards

certain powers and duties relating to administering elections. See 25 P.S. §2641-

2652. There is an expectation in the Election Code that there would be some

differences in how each individual county administered its elections. Plaintiffs’

Amended Complaint fails to state how any alleged deviations violate the authority

delegated to the Secretary of the Commonwealth and the county election boards,

let alone the U.S. Constitution or Pennsylvania Constitution.

   II.      Conclusion

         Moving Defendant respectfully requests that this Court grant its Motion to

Dismiss and dismiss Plaintiffs’ Amended Complaint for any of the grounds cited

herein or in the Motions to Dismiss and Briefs filed by the Co-Defendants in this

matter.

                                        COUNTY OF NORTHAMPTON

                                        By: /s/ BRIAN J. TAYLOR
                                              Brian J. Taylor, Esq.
                                              Attorney ID: 66601
                                              Assistant Solicitor
                                              County of Northampton
                                              669 Washington Street
                                              Easton, PA 18042
                                              610-829-6350
                                              btaylor@northamptoncounty.org
Date: July 31, 2020




                                          6
        Case 2:20-cv-00966-NR Document 273 Filed 07/31/20 Page 7 of 7




                               Certificate of Service

      I hereby certify that on this date, a copy of this document was served upon

all counsel of record via the Court’s CM/ECF system, which will provide

electronic notice to all parties of record.



                                        COUNTY OF NORTHAMPTON

                                        By: /s/ BRIAN J. TAYLOR
                                              Brian J. Taylor, Esq.
                                              Attorney ID: 66601

Date: July 31, 2020




                                              7
